Leave to appeal is granted, and the order of the trial court is summarily modified to permit plaintiff to perform only such roofing and siding work as may be necessary to protect the structure from damage during the pendency of the litigation; and it is further
ORDERED that any such work shall be undertaken at plaintiffs own risk and without prejudice to the township’s right to have such work removed on completion of the litigation should plaintiff fail to prevail. See Rowatti v. Gonchar, 101 N.J. 46, 500 A.2d 381 (1985). Jurisdiction is not retained.